Citation Nr: 1014666	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO. 04-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic neck 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 through 
November 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDING OF FACT

Competent medical and lay evidence establishes that it is at 
least as likely as not that the Veteran's current chronic 
cervical spine/neck disorder initially manifested in service.


CONCLUSION OF LAW

A chronic cervical spine/neck disorder was as likely as not 
incurred in active service. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for a 
cervical spine disability. For service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of 
a current disability and evidence that the disability 
resulted from a disease or injury incurred in or aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999). Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

In this case, the first element of service connection, 
existence of a current disability, is unequivocally met. 
Outpatient treatment records show that the Veteran sought 
treatment as early as May 1989 at the Orlando VA Outpatient 
Treatment Center. The treatment records since then show 
continued treatment for pain and surgery. Also, the August 
2009 VA examiner confirmed the Veteran's diagnoses as 
"status post surgery with cervical spondylosis and 
radiculopathy." There is no question that the Veteran has a 
current cervical spine disability.

The second element for service connection, evidence of an in-
service incurrence, is also met in this case. The Veteran 
provided sworn testimony at his February 2007 Travel Board 
Hearing as to the events experience by him during his tour in 
Vietnam in 1968. He was walking toward a building showing a 
movie when an attack occurred, which blew up that building. 
He was close enough that the blast caused him to be thrown 
through the air and ultimately land on his head. Within two 
days, he could not move his right arm or neck and he sought 
treatment. He was seen by a corpsman and given shots of 
Demerol and Cortisone. See hearing transcript at pages 3 and 
4. While the Veteran's service treatment records are not 
available to confirm the Veteran's reported in-service 
treatment or diagnosis, there is no indication in the record 
that the Veteran is incompetent to report his symptoms or to 
report his recollection of in-service events. His testimony 
should not be ignored. 
See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence). A layperson is competent 
to testify as to matters that can be observed and reported on 
without specialized medical training or expertise. See 38 
C.F.R. § 3.159(a)(2); Layno v. Brown, 
6 Vet. App. 465, 470 (1994).

Also, a fellow service member submitted a lay statement in 
June 2004. This gentleman served with the Veteran in Chu Lai, 
Vietnam, in 1968 and recalls the rocket attack. He also 
recalled that the Veteran was injured and "complained of 
neck and shoulder pain." See June 2004 statement of Mr. 
J.D.M. Thus, the second element for service connection is 
also clearly met in this case. The Veteran was involved in a 
rocket blast and complained of pain in or around his neck 
afterward.

The question is whether the Veteran's current cervical spine 
disability can be causally connected to the 1968 event in 
service. 

The Veteran himself has confirmed that he did not experience 
any problems with his neck for many years after service. See 
hearing transcript a page 13. A close review of the medical 
evidence in this case reveals that he sought treatment for 
right shoulder pain at the VA outpatient clinic in Orlando in 
May 1989. The Board notes that this was more than ten years 
prior to his claim for service connection and, at that time, 
he reported a right shoulder injury in 1968 in Vietnam. This 
statement, made years before he submitted the current claim, 
also lends credibility to his report of injury in service.  
He again sought treatment related to his shoulder in January 
1999 at the Dublin VA Medical Center (VAMC). He was 
ultimately diagnosed with a cervical spine disability rather 
than a shoulder disability, and underwent a cervical 
foraminotomy in August 2001. See treatment records from 
Augusta VAMC. Since that surgery, the Veteran has continually 
treated for issues related to his cervical spine. Throughout 
the record, various physicians refer to the in-service injury 
when discussing the state of the Veteran's current cervical 
spine disability. See May 1989 treatment note from Orlando 
OPC, January 1999 treatment records from Dublin VAMC, May 
2001 VA nursing note, and April 2006 Emergency Room record 
from Erie VAMC ER.

In June 2006, Dr. C.S.B., the Veteran's family physician, 
submitted a statement in support of his claim. She reported 
treating the Veteran for chronic cervical spondylosis and 
spinal stenosis and opined that the current disability is 
"as likely as not...a direct result of trauma suffered to the 
area some 30 to 40 years" prior. 

In April 2007, another private physician, Dr. R.D., also 
submitted a statement in support of the claim. The doctor 
stated that he has known the Veteran "for many years" and 
feels that his "neck pain is a chronic problem that stems 
from an old traumatic injury to the neck...30 years ago." 
Again, a presumably competent medical doctor has place the 
cause for the Veteran's current disability with an old 
traumatic injury at approximately the same time as the in-
service incident in 1968 Vietnam.

Because neither of these opinions provided a great deal of 
elaboration, the Board remanded the matter in August 2007 in 
order to afford the Veteran a VA examination. In August 2009, 
a VA examiner saw the Veteran and confirmed the current 
diagnosis. In the report, the examiner confirmed that the 
Veteran injured his neck in 1968 and "was treated for a long 
time for bilateral shoulder bursitis [until] it was realized 
that the problem was in the neck and not in the shoulder." 
Following examination and necessary testing, the examiner 
confirmed the diagnosis as status post surgery with cervical 
spondylosis and radiculopathy. As to a discussion of the 
etiology of the disability, the examiner seemingly refused. 
The only opinion in the report reads as follows, "I cannot 
resolve this issue without resorting to mere speculation." 
There was no explanation of the reasoning for this, no 
discussion of the years of references to an in-service 
incident when treating the Veteran, no reference to the 
positive nexus opinions in the file, no reference to the 
characterization of the Veteran's disability as related to an 
old traumatic injury. The report, as to the issue of medical 
nexus, is essentially useless. It is neither for, nor against 
the Veteran's claim. There is no opinion rendered whatsoever.

There is no additional evidence discussing the etiology of 
the Veteran's cervical spine disability. In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

While the etiological evidence in this case is minimal, the 
two private physicians  affirmatively suggest that the 
Veteran's current cervical spine disability is related to a 
traumatic injury at the time of the 1968 in-service incident, 
described above. There is no question that the Veteran has a 
current disability and had an in-service incurrence. Private 
physicians have suggested that it is as likely as not that 
the two are related. The only VA report of record provides no 
opinion. Thus, there is evidence clearly in support of 
establishing medical nexus, and neutral evidence, but no 
clear evidence against establishing a nexus. As such, the 
preponderance of the evidence shows that the Veteran's 
cervical spine disability was at least as likely as not 
incurred during active service. Service connection is 
therefore warranted.

The Board is granting in full the benefit sought on appeal 
with regard to the four issues discussed above. Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for a chronic neck disorder 
is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


